Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 11-12, and 15-18 are currently pending in the present application.
Claims 1 and 17 are currently amended; claims 2, 11, and 18 have been previously presented; claims 3-10, 13-14, and 19-22 have been cancelled by the applicant; and claims 12, 15, and 16 are original.
Response to Amendment
The amendment dated 31 August 2021 has been entered into the record.
Allowable Subject Matter
Claims 1-2, 11-12, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 17, the prior art of record, alone or in combination, does not explicitly disclose that the primer layer has a thickness of 3 µm to 7 µm, the polarizing layer has a thickness of 1 µm to 5 µm, wherein the cover glass, the primer layer, and the polarizing layer are integrated by coating without an adhesive, in combination with the remaining claim limitations.
Regarding claims 2, 11-12, 15-16 and 18, because they depend on either claim 1 or claim 17, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871